In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-0502-CR
                             ________________________


                              Lisa Marie Fletcher, Appellant

                                            v.

                               The State of Texas, Appellee



                          On Appeal from the 108th District Court
                                   Potter County, Texas
           Trial Court No. 58,749-E, Honorable Douglas R. Woodburn, Presiding


                                    April 10, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Lisa Marie Fletcher (appellant) appeals her conviction for tampering with a

government record. She was originally placed on three years deferred adjudication

after pleading guilty to the indictment.   Subsequently, the State filed to adjudicate

appellant’s guilt which the trial court granted and sentenced her to two years in a state

jail facility. Appellant’s appointed counsel has now filed a motion to withdraw, together
with an Anders 1 brief, wherein she certified that, after diligently searching the record,

she concluded that the appeal was without merit.                Along with her brief, appellate

counsel filed a copy of a letter sent to appellant informing her of counsel’s belief that

there was no reversible error and of appellant’s right to file a response pro se. No

response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed two potential areas for appeal, which included sufficiency of the evidence to

support adjudication and whether the grounds alleged supported adjudication of guilt.

However, counsel then proceeded to explain why the issues were without merit.

       In addition, we have conducted our own review of the record to assess the

accuracy of appellate counsel’s conclusions and to uncover any reversible error

pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so,

we concur with counsel’s conclusions. We have noted that in the judgment, court costs

were assessed against appellant and that those costs included attorney’s fees of $800

paid for the revocation hearing. There is no evidence in the record that appellant has

the ability to pay those attorney’s fees so their assessment against her was error. See

Mayer v. State, 309 S.W.3d 552, 556-57 (Tex. Crim. App. 2010).

       Accordingly, the motion to withdraw is granted. The judgment is modified to

delete any obligation to pay attorney’s fees and, as modified, is affirmed.


                                                      Brian Quinn
                                                      Chief Justice


Do not publish.

       1
       See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                 2